DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no antecedent basis concerns in the current claim language.

Examiner finds no 35 USC 101 rejections in the current claim language.

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (16/467,002 (now U.S. Patent No. 10,735,346)).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,296,935. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 1:
1.	An apparatus, comprising an Internet-of-Things (IoT) network, wherein the IoT network comprises devices comprising:
an orchestrator to issue service management requests to a service coordinator to form a service ((claim 1) “an orchestrator to issue a service management request to form a service”);
the service coordinator to identify a plurality of components to participate in the service ((claim 1) “a service coordinator including: a shared virtual repository to store a network service element to be performed, the network service element to execute one or more portions of the service”); and
a component to perform a network service element for the service ((claim 4) “the network service overlay includes a code segment to cause the component to perform execute the network service element”).

The current claim language is not rejected under statutory double patenting because the independent claim of the present Application are broader than the claim language in ‘935.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta (U.S. Pat. Pub. No. 2017/0235585).

1.1	Regarding claim 38, Gupta discloses an apparatus, comprising an Internet-of-Things (IoT) network (Fig. 4; Abstract), wherein the IoT network comprises devices comprising:
an orchestrator to issue service management requests to a service coordinator to form a service (Fig. 7; paragraph 25 “central ICMP orchestrator plugin that talks directly to the ICMP Engine in each VF …”; paragraph 47);
the service coordinator to identify a plurality of components to participate in the service (Fig. 7; Fig. 4; paragraph 51 “coordinates and manages the life-cycle of the IoT-optimized VM(s) of VFs …”; paragraph 47); and
a component to perform a network service element for the service (Fig. 7; Fig. 4; paragraphs 46, 47, 51, 25).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nochta (U.S. Pat. Pub. No. 2007/0233881).

2.1	Regarding claim 1, Nochta discloses an apparatus, comprising an Internet-of-Things (IoT) network (Fig. 1; paragraph 3; paragraph 56), wherein the IoT network comprises devices comprising:
an orchestrator (Fig. 1 “Service Mapper”; paragraph 7 “service mapper”) to issue service management requests to a service coordinator (Fig. 1 “System Monitor”; paragraph 25 “system monitor 128”) to form a service (Fig. 1; paragraph 100 “the service mapper 126 may instruct the system monitor 128 to query the sensor network 102 … In so doing, the system monitor 128 may determine the relevant devices and associated device constraints …”);
the service coordinator to identify a plurality of components to participate in the service (paragraph 100 “the service mapper 126 may instruct the system monitor 128 to query the sensor network 102 … In so doing, the system monitor 128 may determine the relevant devices and associated device constraints …”); and
a component to perform a network service element for the service (Fig. 5; Fig. 1; Fig. 4; paragraph 100; paragraph 101 “If enough devices are discovered as being capable of satisfying the service requirements … then the service mapper 126 may perform its normal mapping duties to map the service to appropriate one of the devices …and the service may be partially deployed …).


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/